Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental processes – concepts performed in the mind and mathematical concepts – mathematical calculations. 
	Regarding claim 1, with the exception of the recitation of ‘in an electronic device’, the claim recites mental processes and can be performed in the human mind. The claim also recites mathematical concepts – mathematical calculations. If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. 
	A human can obtain performance metadata…detect one or more anomaly transition point candidates in the metadata, each of the one or more anomaly transition point candidates indicative of a possible transition, of a process of the computer system generating the metadata, to or from an anomalous behavior mode, wherein each of the anomaly transition point 10candidates is a standalone transition point which is unpaired with other ones of the anomaly transition point candidates; and report one or more of the anomaly transition point candidates as anomaly transition points. The limitations ‘wherein detecting the one or more anomaly transition point candidates comprises:…determining a first average and a first variance…determining a second average and a second variance…determining a z-score of mean difference…at least in part based on the z-score of mean difference’ are mathematical concepts – mathematical calculations. 

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional element ‘in an electronic device’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). Considering the claim as a whole, the claim limitations do not reflect an improvement to technology or technical field. The claim does not recite a technological solution to a technological problem. The claim only recites generic problem solving in a generic computing environment of gathering data, analyzing data, and reporting an anomaly.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element ‘in an electronic device’ does not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)). 

As for the limitations recited in claims 2-12, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Regarding claim 13, with the exception of the recitation of ‘in an electronic device’, the claim recites mental processes and can be performed in the human mind. The claim also recites mathematical concepts – mathematical calculations. If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. 
	A human can obtain performance metadata indicative of usage…detect one or more anomaly transition point candidates in the metadata, each of the one or more anomaly transition point candidates indicative of a possible transition, of a process of the computer system generating the metadata, to or from an anomalous behavior mode, wherein each of the anomaly transition point 10candidates is a standalone transition point which is unpaired with other ones of the anomaly transition point candidates; and report one or more of the anomaly transition point candidates as anomaly transition points. The limitations ‘wherein detecting the one or more anomaly transition point candidates comprises:…determining a first average and a first variance…determining a second average and a second variance…determining a z-score of mean difference…at least in part based on the z-score of mean difference’ are mathematical concepts – mathematical calculations. 

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional element ‘in an electronic device’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). Considering the claim as a whole, the claim limitations do not reflect an improvement to technology or technical field. The claim does not recite a technological solution to a technological problem. The claim only recites generic problem solving in a generic computing environment of gathering data, analyzing data, and reporting an anomaly.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element ‘in an electronic device’ does not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)). 

As for the limitations recited in claim 14, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Regarding claim 15, with the exception of the recitation of ‘An electronic device….comprising a data interface and electronic data processing hardware…the data interface…the electronic data processing hardware’, the claim recites mental processes and can be performed in the human mind. The claim also recites mathematical concepts – mathematical calculations. If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer components, then it is still in the mental processes category unless the claim cannot practically be performed in the mind. 
	A human can obtain performance metadata indicative of usage..detect one or more anomaly transition point candidates in the metadata, each of the one or more anomaly transition point candidates indicative of a possible transition, of a process of the computer system generating the metadata, to or from an anomalous behavior mode, wherein each of the anomaly transition point 10candidates is a standalone transition point which is unpaired with other ones of the anomaly transition point candidates; and report one or more of the anomaly transition point candidates as anomaly transition points. The limitations ‘wherein detecting the one or more anomaly transition point candidates comprises:…determining a first average and a first variance…determining a second average and a second variance…determining a z-score of mean difference…at least in part based on the z-score of mean difference’ are mathematical concepts – mathematical calculations. 

Step 2A: Prong two
This judicial exception is not integrated into a practical application because the additional element ‘An electronic device….comprising a data interface and electronic data processing hardware…the data interface’ is directed to generic computer components recited at a high-level of generality such that they amount to nothing more than mere instructions to apply the exception using generic computer components (MPEP 2106.05(f)). Considering the claim as a whole, the claim limitations do not reflect an improvement to technology or technical field. The claim does not recite a technological solution to a technological problem. The claim only recites generic problem solving in a generic computing environment of gathering data, analyzing data, and reporting an anomaly.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional element ‘An electronic device….comprising a data interface and electronic data processing hardware…the data interface’ does not provide significantly more than the recited judicial exception because the additional elements are mere instructions to implement an abstract idea or other exception on a computer and in this case generic computer components (MPEP 2106.05(f)). 

As for the limitations recited in claims 16-17, when considering each of the claims as a whole these additional elements do not integrate the exception into a practical application, using one or more of the considerations laid out by the Supreme Court and the Federal Circuit. The additional elements do not reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field. The additional elements do not implement a judicial exception with, or use a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. The additional element do not apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Response to Arguments
Applicant’s arguments and amendments with respect to the rejection(s) of claim(s) 1,2,8,9,11-16 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, the 101 rejection still stands. Concerning Applicant’s arguments on page 11 pertaining to a mental process carried out by a human being would take much longer, a human could still perform these limitation as well as the new limitations added that are directed to mathematical concepts – mathematical calculations. Concerning Applicant’s arguments on page 11 pertaining to the combination of element of the independent claims realize an improvement in computer or technological functionality, the Examiner respectfully disagrees. The limitations do not disclose the particular technological components beyond a high level of generality that perform these limitations. In other words, the claims do not state the specific components that are performing the obtaining, detecting, and reporting limitations.   


	
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113